Title: To Thomas Jefferson from William Short, 16 July 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris July the 16th. 1790

I did not recieve until yesterday the letters which I mentioned, in my last to you of the 11th. inst., had been promised by a person who called here and left the newspapers. They were forwarded to me by M. Bondfield of Bordeaux. I had previously recieved duplicates of all of them except that of March the 30th. At present I have recieved all the letters which I know of your having written except that of March the 28th.—The several letters for your friends here which came inclosed in that recieved yesterday shall be safely conveyed to them. That for the Duke de la Rochefoucauld I have already given him, as well as the one for his mother who is in the country. I recieved yesterday also the model which you inclosed me for the copying press. It will be impossible to have it made so as to go with your furniture. I shall put immediately into the hands of Charpentier and hurry him as much as possible. When finished, it shall be forwarded in the most expeditious manner.—Petit and the packers had promised me that every thing should be ready for the 15th. (yesterday). But they have not kept their word; there are several things which are not yet packed. The paper hangings also have not been finished agreeably to Arthur’s promise, nor is the clock ready. They lay the blame on the present situation of Paris relative to the ceremony of the 14th. which has turned the heads of all the workmen.
This great ceremony took place the day before yesterday in the midst of a storm of rain and wind which by intervals lasted the whole day. I inclose you the order of procession. It passed along the quai. Opposite the champ de Mars a bridge of boats was thrown across the river over which the procession passed and entered the Champ de Mars in passing under an Arc de triomphe. The alter was in the middle of the area, and joining to the Ecole militaire a covered gallery facing the altar was erected where was the throne. The ceremonies as described in the paper inclosed were performed. They ended a little after five o’clock in the evening. The national assembly was applauded moderately by the spectators on their arrival. But the King recieved acclamations of applause from all quarters which are without example. His presence and particularly the moment of his taking the oath produced a kind of intoxication which was unlike any thing I ever saw. In general it is observable that the deputies sent from the provinces to this federation are  much more Royalist than the Parisians or national assembly. The most perfect harmony and concord have prevailed as yet. Should they return immediately to their several provinces there is no doubt they would carry with them good dispositions, and many of them I am told are preparing already to return.—The apprehensions of ill which were entertained respecting this federation are dissipated. The faction in the national assembly which was so much dreaded, remain quiet and seem to have had little communication with the federés. The Duke of Orleans seems studiously to have avoided any conspicuous conduct. He was in the procession as member of the assembly and was little applauded. His return has made scarcely any impression. The Marquis de la fayette has acquired the adoration of the federés. His popular manners have won them all. Besides he has kept open house for them. I told you he had prepared a table of an hundred plates for them to be filled every day. He augmented it to an hundred and fifty, and besides has every day additional tables in every room in his house below stairs; so that there are daily between two and three hundred persons who dine there.
I mentioned in my last that the corps diplomatique had determined not to go to the Champ de Mars. They afterwards on recieving a pointed invitation changed their mind. I got a letter from Tolozan on tuesday evening which informed me of it. He added that the rendezvous was at the Nuncio’s and that he had obtained a cavalier d’ordonnance which would accompany each of the members of the corps diplomatique to the rendezvous, in order that they might go in their carriages. From thence we went in a body to the ecole militaire. All the Ambassadors were there except the Dutch who was sick. They were all so pleased with the manner in which the King was recieved and with the grandeur of the scene that they expressed repeatedly their satisfaction at having come.
I mentioned to you in a former letter the embassy of foreigners who went with an address to the national assembly.—Their reception encouraged the few Americans who were here, and some days ago Paul Jones put himself at the head of them and went with an address. They were well recieved. The answer of the President M. de Bonnai, was very much applauded. These gentlemen wished me to go with them and deliver the address, but it would have been so manifestly improper, that I declined it without hesitation.
It is true that the Queen of Portugal has appointed M. Friere her chargé des affaires at London, Minister Resident in America. I should have supposed this appointment would not have been made  without some previous overture which insured a reciprocity, and yet a late letter from you does not allow me to doubt on this subject.—[I mentioned in a former letter the different places where I supposed Congress would keep representatives, and my desire to be employed at one or the other of them in the case of some other person being sent here. I would not repeat it now if I were sure that letter would arrive safe. I give the same excuse for the tedious repetitions respecting myself which you will find in all my late letters. Not knowing which will arrive safe, I mention nearly the same things in all—viz. my desire to remain in France for some time to come, or to be employed in some other court, my reasons for it, and for not wishing to return to America at present, my mortification at finding the probability of some other being preferred to me for the place heightened by the opinion which prevails here and which must necessarily change to a supposition that nothing but my incapacity could occasion it as you are the head of the foreign department and must necessarily direct all the operations made in it.]—I inclose a letter for the President which the Abbe Sieyes sent me yesterday. He was President of the assembly when it was ordered to be written.—Nothing has transpired since my last relative to the Negociation at Madrid. It is no longer doubted that the letter from Bilbao was premature. If my letters partake of a confusion inseparable from my present uncertain and anxious state of mind I hope you will excuse it in, Your friend & servant,

W. Short

